Citation Nr: 0629573	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to a service-connected back disorder.


REPRESENTATION

Appellant represented by:	American Legion

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

As a procedural matter, the Board notes that the veteran 
initially filed a claim for direct service-connection and, 
after its subsequent denial, requested a hearing before the 
Board in a substantive appeal (Form 9) received in September 
2003.  However, in correspondence dated in October 2003 the 
veteran stated that he desired to "cancel" his claim for 
direct service connection for depression.  He then filed a 
new claim for depression and anxiety secondary to his 
service-connected low back disability, which the RO denied.  
In his subsequent appeal the veteran indicated that he did 
not want a Board hearing.

In a decision dated in March 2005 the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder secondary to a service-connected low 
back disability.  The veteran then appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in March 2006 the Court, acting 
upon joint motion of the parties, vacated the Board's March 
2005 decision and remanded the case to the Board for further 
development.


REMAND

The veteran alleges that he suffers from a psychiatric 
disorder which stems from his service-connected back 
disorder.  VA and private medical records confirm post 
service treatment for back pain, and for psychiatric 
disorders variously diagnosed as depression, adjustment 
disorder, anxiety, and alcohol dependency.  The veteran also 
underwent a compensation and pension (C&P) examination in 
February 2003, which yielded the following diagnoses:  
alcohol abuse; history of cocaine and cannabis abuse, in 
remission; depressive disorder, not otherwise specified; 
possible psychological factors affecting physical condition 
(chronic back pain); personality disorder characteristics; 
history of low back pain; and social isolation, unemployment, 
and financial difficulties.  According to the examiner, 

In my opinion this gentleman does suffer 
from depression, but there are many 
factors aggravating this condition, 
including alcohol and substance abuse.  
He has also had some major relationship 
problems which seem more related to his 
personality and his substance use than to 
any sequelae of his Military service.  
The evidence does show that he went 
through a difficult physical condition 
and suffered alleged harassment by a 
Military supervisor.  However, I do not 
believe that this event was of sufficient 
magnitude to be the direct or indirect 
cause of his subsequent difficulties.  As 
best I can determine, military stress did 
not create his alcohol and drug problems 
or his subsequent depression.

While the examiner opines with regard to a direct 
relationship between the veteran's military service and his 
psychiatric disorders, the examiner does not address the 
veteran's contention that his service-connected back disorder 
was caused by his psychiatric disorder.  In compliance with 
38 C.F.R. § 3.159(c)(4) this matter is therefore remanded for 
acquisition of a new C&P examination and opinion.  See Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that 
inadequate examination frustrates judicial review).  Since 
this case is being returned, the RO should also take this 
opportunity to obtain any recent treatment records.  38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psychiatric 
disorder(s).  Even if no additional 
sources of treatment records are 
identified, all relevant records compiled 
since April 2005 by the VA medical center 
patronized by the veteran should be 
obtained.  

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner is then 
requested to provide opinions as to the 
following:

*	Is there at least a 50 percent or 
greater probability that the 
veteran's service-connected back 
disorder caused an acquired 
psychiatric disorder? 

*	If the back disorder did not cause a 
psychiatric disorder, is there at 
least a 50 percent probability or 
greater that the service-connected 
back disorder aggravated or caused a 
quantifiable increase in the 
psychiatric disorder, i.e., caused a 
permanent increase in the underlying 
psychiatric disorder itself as 
contrasted to a temporary worsening 
of symptoms?

*	If the back disorder caused a 
permanent increase in the underlying 
psychiatric disorder, what is the 
degree of psychiatric impairment that 
is due to aggravation caused by the 
service-connected back disorder?

A complete rationale for any opinion 
offered should be set forth in the report 
provided, together with citation to 
appropriate supporting records.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  

_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


